Acknowledgements
In the reply filed August 31, 2021, the applicant amended claims 9 and 10. 
Currently claims 1-17 and 19-21 are under examination. 

Allowable Subject Matter
Claims 1-8, 15-17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The addition of language directed toward a cooling joint operable to cool the electrical cable through natural convection, in combination with the other limitations of the independent claim is sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Finn (U.S. Patent No. 4,523,877) in view of Heggdal (U.S. Pub. No. 2015/0041171).
Regarding Claim 9, Finn discloses an offshore production system, comprising: 
A surface vessel (22); 
A tendon (90) extending between the surface vessel (22) and a base (26) disposed at a seabed; 
An electrical cable (Column 8: lines 30-32) extending between the surface vessel (22) and the base (26); 
A hub (Column 8: lines 24-30) spaced from the base (26) and coupled to the tendon (90) and the electrical cable (Column 8: lines 30-32); and a J-tube (40) coupled to the base (26), wherein the electrical cable (Column 8: lines 30-32) extends through the J-tube (40);
Finn does not disclose wherein the hub is positioned along the tendon between the surface vessel and the base, and wherein the hub is configured to transfer a load of the electrical cable to the tendon (90) such that the tendon supports the load of the 
Heggdal discloses a hub that is configured to transfer a load of the electrical cable to the tendon such that the tendon supports the load of the electrical cable (Figure 2)
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have combined the inventions of Finn and Heggdal as the invention of Finn, discloses the co-location of a tendon and electrical cables but leaves to reader to guess at how they are arranged relative to one another. One ordinarily skilled in the art would therefore be prompted to consult the relevant references.
Regarding Claim 10, Finn and Heggdal render obvious the offshore production system of claim 9, wherein each electrical cable (Column 8: lines 30-32) is coupled to the guide and extends through a J-tube (40) coupled to the base (26), but does not disclose further comprising a plurality of electrical cables (Column 8: lines 30-32) circumferentially spaced about the tendon (90), as Finn does not disclose the arrangement of the riser with respect to the associated electrical cables. 
Heggdal discloses a plurality of electrical cables circumferentially spaced about the tendon (Figure 2), wherein each electrical cable is coupled to the hub. 
It would have been obvious to one having ordinary skill in the art at the time of the invention’s filing to have utilized the cable and tendon arrangement of Heggdal in the invention of Finn as the omission of an particular arrangement of pipelines and cables in the invention of Finn would lead one of ordinary skill in the art to consult the relevant references. 
Regarding Claim 11, Finn and Heggdal render obvious the offshore production system of claim 9, further comprising: 
A hydrocarbon conduit extending to the surface vessel (22). 
Finn does not disclose a power plant disposed on the surface vessel (22), wherein the power plant is configured to convert chemical energy provided by hydrocarbons supplied by the hydrocarbon conduit into electrical energy transportable by the electrical cable (Column 8: lines 30-32).
Examiner takes official notice that it is old and well known in the art for remote hydrocarbon facilities to process and use a portion of their recovered hydrocarbons in order to power various systems of said facilities. It would therefore have been obvious to one of ordinary skill in the art to have utilized a similar portion of the hydrocarbons taken up by the platform of Finn in order to do the same. 
Regarding Claim 12, Finn and Heggdal render obvious the offshore production system of claim 9, further comprising a bell-mouth (56) coupled to an end of the J-tube (40).

Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered and examiner has addressed the new limitations given by the applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679